Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to instant claims 1 and 18, they are vague and indefinite in that it is unclear what is meant by “ratio”; is it a ratio by mass, molar, volume, etc.?  Clarification is required.  Note that, for purposes of examination, the Examiner has interpreted these claims as having a weight ratio which is consistent with the instant specification.  
Claim 8 recites the limitation "alkoxylated amine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that, instant claims 2-7, 9-17, 19, and 20 have also been rejected due to their dependency on claims 1 and 18.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-10, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denome et al (US2018/0216053) or Denome et al (US2018/0216050).  Note that, for the sake of brevity, only Denome et al (US2018/0216050) has been described below which is equally applicable to Denome et al (US 2018/0216053).
‘050 teaches a household care composition, which delivers active agents onto fabric or hard surfaces, in the form of a water-soluble unit dose article, comprising a water-soluble fibrous structure and one or more particles.  See Abstract.  The surface of the water-soluble unit dose article may comprise a printed area.  The surface of the water-soluble unit dose article may contain an aversive agent, for example a bittering agent such as naringin, quinine hydrochloride, etc.  See paras. 20-23.  The water-soluble unit dose article may comprise a water-soluble fibrous structure and one or more rheology-modified particles comprising from about 10 wt% to 80 wt% of an alkylalkoxylated sulfate and from about 0.5wt% to about 20 wt% of a rheology modifier.  The particles may comprise one or more additional active agents.  See para. 32.  Suitable rheology modifiers include those which are the same as recited by the instant claims.  See para. 35.  The particle may have a particle size distribution such that the D50 is from greater than about 300 microns to about 850 microns.  The particle may contain alkylbenzene sulfonate in amounts from 1% to 50% by weight.  See paras. 60-63.  Additional suitable active agents include an enzyme, hueing agent, a perfume microcapsule, a bleach system, etc.  See paras. 110-116.  Suitable builders include zeolites, etc., and in some embodiments, the composition may be substantially free of builders.  See paras. 115-116. 
‘050 specifically teaches particles containing, for example, 4.2% linear alkylbenzene sulfonate, 3.8% C12-C14 alkylethoxy(3) sulfate), 0% zeolite, 0.2% ethoxylated polyethyleneimine, etc.  See paras. 250-265.  ‘050 and ‘053 disclose the claimed invention with sufficient specificity to constitute anticipation. 
Accordingly, the teachings of ‘050 and ‘053 anticipate the material limitations of the instant claims.  
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Denome et al (US2018/0216053) or Denome et al (US2018/0216050).
‘053 and ‘050 are relied upon as set forth above.  Additionally, the Examiner asserts that the ‘053 and ‘050 teach that the particles specifically taught by ‘053 and ‘050 would inherently have the same density as recited by the instant claims because it contains the same components in the same counts as recited by the instant claims.  ‘050 and ‘053 disclose the claimed invention with sufficient specificity to constitute anticipation.  Accordingly, the teachings of ‘050 and ‘053 anticipate the material limitations of the instant claims.  
Alternatively, even if the broad teachings of ‘053 or ‘050 are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art to arrive at the claimed density of the patticlesin order to provide the optimum cleaning and disinfecting properties to the composition because de Buzzaccarini teaches that the amounts and types of required components added to the particles may be varied.  
Claims 3, 11-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Denome et al (US2018/0216053) or Denome et al (US2018/0216050).
‘053 and ‘050 are relied upon as set forth above.  However, neither reference teaches, with sufficient specificity, a unit-dose article containing particles comprising linear alkylbenzene sulfonate, alkylethoxylated sulfates, perfume microcapsules, a bleaching agent, enzyme, and/or a hueing agent in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a unit-dose article containing particles comprising linear alkylbenzene sulfonate, alkylethoxylated sulfates, perfume microcapsules, a bleaching agent, enzyme, and/or a hueing agent in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘053 and ‘050 suggest a unit-dose article containing particles comprising linear alkylbenzene sulfonate, alkylethoxylated sulfates, perfume microcapsules, a bleaching agent, enzyme, and/or a hueing agent in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/December 16, 2022